

113 S1946 RS: To amend the Reclamation Safety of Dams Act of 1978 to modify the authorization of appropriations.
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 514113th CONGRESS2d SessionS. 1946[Report No. 113–227]IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Wyden (for himself, Mr. Schatz, Mrs. Feinstein, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 31, 2014Reported by Ms. Landrieu, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo amend the Reclamation Safety of Dams Act of 1978 to modify the authorization of appropriations.1.Amendments to the Reclamation Safety of Dams Act of 1978(a)Authorization of appropriationsSection 5 of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 509) is amended in the first
			 sentence by striking necessary and, effective and all that follows through herein and inserting necessary.(a)Authorization of appropriationsSection 5 of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 509) is amended—(1)in the first
			 sentence, by inserting and, effective October 1, 2014, not to exceed an additional $1,10,000,000 (October 1, 2014 price
			 levels) before , plus or minus;(2)in the proviso—(A)by striking $1,250,000 and inserting $20,000,000; and(B)by striking “Congress” and inserting Committee on Natural Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate;
and(3)by adding at the end the following: For modification expenditures between $1,800,000 and $20,000,000 (October 1, 2013 price levels),
			 the Secretary of the Interior shall, at least 30 days before the date on
			 which the funds are expended, submit written notice of the expenditures to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate that provides a
			 summary of the project,  the cost of the project, and any alternatives
			 that were considered..(b)Conforming amendmentSection 4(c) of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 508(c)) is amended in the
			 matter preceding paragraph (1) by striking additional.July 31, 2014Reported with an amendment